Citation Nr: 1735131	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-40 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle disability prior to October 12, 2016, and in excess of 20 percent from October 12, 2016.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches prior to October 12, 2016, and in excess of 50 percent from October 12, 2016.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2013, the Veteran testified at a Board hearing held at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in March 2013 at which time the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In May 2017, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the March 2013 Board hearing was no longer employed by the Board and afforded her the opportunity to request another hearing before a new VLJ.  This is pursuant to 38 U.S.C.A. § 7107(c) which holds that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  The Veteran was further informed that if the Board did not hear from her within 30 days it would assume that she did not want another hearing and would reassign her case to a new VLJ for further proceedings.  The appellant did not thereafter request a new hearing.  

In the Board's prior remand of March 2013, the Board remanded the issue of entitlement to a total rating based on individual unemployability due to service connected disability (TDIU) to the AOJ for the issuance of a statement of the case (SOC) pursuant to Manlincon v West, 12 Vet App 238 (1999).  The AOJ, in turn, issued the Veteran a SOC in January 2017.  However, as the appellant did not perfect the appeal by filing a substantive appeal, the Board does not have jurisdiction of this issue and it is not properly before the Board at this time.  38 C.F.R. § 20.200.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  For the entire period of appeal prior to October 12, 2016, the Veteran's left ankle disability was manifested by limitation of motion and functional impairment due to pain, weakness and instability analogous to marked limitation of motion.

2.  For the entire appeal period prior to and from October 12, 2016, the Veteran's left ankle disability has not been productive of ankylosis and there has been no indication that her disability picture warrants consideration of an extraschedular rating.

3.  For the entire period of appeal prior to October 12, 2016, the Veteran's migraine headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  For the entire period of appeal prior to and from October 12, 2016, the Veteran is assigned the maximum schedular rating of 50 percent for migraine headaches and there is no indication that her disability picture warrants consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 20 percent, for the Veteran's left ankle disability prior to October 12, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a rating in excess of 20 percent for the Veteran's left ankle disability for the entire appeal period prior to and from October 12, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for an increased rating, to 50 percent, for migraine headaches, for the entire appeal period prior to October 12, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for a rating higher than 50 percent for migraine headaches for the entire appeal period prior to and from October 12, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In an August 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  Also, the Veteran was afforded VA examinations in June 2012 and May 2016, which are fully adequate.  In this regard, the Board notes that the October 2016 VA examiner did not have the Veteran's medical records available for review prior to the examination.  However, the Board finds that the findings as reflected on the examination report are adequate for rating purposes.  The duties to notify and to assist have been met.

II.  Analysis

A  General Rating Provisions

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Left Ankle Disability

Facts

The Veteran filed an initial claim for service connection for a left ankle disability in December 2001.

In June 2002, the RO granted service connection for left ankle injury with residuals of decreased range of motion and subjective pain and assigned a 10 percent rating effective in December 2001.

This appeal stems from the Veteran's June 2007 claim for an increased rating.  

VA outpatient records in 2008 and 2009 show the Veteran's complaints/history of left ankle arthralgia.

The Veteran reported at a June 2012 examination that she had chronic left ankle pain ever since her injury during combat training when someone landed on her ankle causing it to pop.  She said that she suffered a nondisplaced fracture of her medial malleolus and has continued to have chronic pain in that ankle and decreased range of motion.  She also reported flare ups of her ankle pain when she is active on it or during weather changes.  She assessed the pain as a 10 on a pain scale from 1 to 10 (10 being the worst), and said that she takes Advil and uses ice to help alleviate the pain.  Range of motion findings for the left ankle revealed plantar flexion to 20 degrees with no objective evidence of pain on motion and plantar dorsiflexion (extension) to 10 degrees without objective pain on motion.  There was no additional limitation of motion found, although functional loss was noted in the form of less movement.  Tenderness was also noted on examination.  Strength was full at 5/5 and there was no laxity or ankylosis of the left ankle.  

The Veteran testified at a Board hearing in March 2013 that she has to either wear high top shoes or an ankle brace due to left ankle instability and she is unable to run.  She also said that she is unable to bear weight on the left ankle and she experiences inflammation of the ankle.  

The Veteran reported at a QTC orthopedic examination in October 2016 that she could not run or hyperextend her left foot due to her left ankle disability and could not stretch or squat.  The examiner reported that he did not review any medical records in conjunction with the examination.  He also remarked that he was not able to test range of motion because the Veteran had too much pain.  He noted that there was moderate to severe left ankle tenderness.  He also noted that there was pain on weightbearing.  He later reported range of motion as 0 degrees for plantar flexion and 0 degrees for plantar dorsiflexion.  Findings were positive for left ankle instability.  Strength was 3/5 and there was no left ankle ankylosis.  X-rays of the left ankle were normal.  Additional symptoms included weakened movement, less movement than normal, swelling, disturbance with location and interference with standing.  The examiner reported that functional impairment of the left ankle was not equal to amputation of the left foot.  In terms of employment limitations, the examiner reported that it was hard for the Veteran to walk or stand for long periods of time.  

In a rating decision in November 2016, the RO increased the rating for the Veteran's left ankle disability to 20 percent, effective in October 2016.  

The Veteran reported in writing January 2017 that she wants a 40 percent rating for her left ankle disability.  See VA Form 21-0958.  

Pertinent Criteria and Discussion

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  The 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion. 38 C.F.R. § 4.71, Plate II.

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a. 

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  

As noted above, the Veteran underwent examinations for her left ankle disability in June 2012 and October 2016.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  That notwithstanding, and as discussed below, the fact that the Veteran has been assigned the maximum schedular rating for limitation of motion of the left ankle as of October 12, 2016 essentially negates application of Correia.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Moreover, for the period prior to October 2016, retroactive range of motion testing cannot be performed.

1.  Rating in Excess of 10 Percent Prior to October 12, 2016

Other than VA outpatient records prior to October 20016 which reflect a few complaints of left ankle pain as well as a history of left ankle arthralgia, the predominant evidence to consider for this period is the June 2012 examination report (records show that the Veteran had been scheduled for an examination in 2007, but she did not report to the examination).  Range of motion findings at the June 2012 examination show plantar flexion to 20 degrees with no objective evidence of pain on motion and plantar dorsiflexion (extension) to 10 degrees with no objective evidence of pain on motion.  No additional limitation of motion was found, although functional loss was noted in the form of less movement.  Tenderness was also noted on examination.  Strength was full at 5/5 and there was no laxity or ankylosis of the left ankle.  

After considering additional factors due to functional impairment, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 20 percent rating for marked limitation of motion under Code 5270.  In this regard, although the examiner in October 2016 found no objective evidence of pain on motion when performing range of motion testing, the Veteran reported at that time as well as testified in March 2013 that she experiences left ankle pain on a daily basis which she assessed as a 10 on a pain scale from 1 to 10 (10 being the worst).  She also testified that she has to either wear high top shoes or an ankle brace because of instability in the left ankle, and she is unable to bear weight on the left ankle.  She further stated that she cannot run or stand for long periods of time and experiences inflammation.  She is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, after considering the Veteran's actual limitation of motion of the left ankle as demonstrated at the June 2012 examination in addition to functional loss of the left ankle due to pain, weakness and inflammation which makes the joint unstable and impedes the Veteran's ability to stand and bear weight on it, the Board finds that a 20 percent rating is warranted.  That is, the Veteran's left ankle disability more closely approximates the criteria for marked limitation of motion.  Accordingly a 20 percent rating under Diagnostic Code 5271 for the Veteran's left ankle is warranted for the entire appeal period prior to October 12, 2016.


2.  Rating in Excess of 20 Percent 

In view of the Board's finding above granting the Veteran a 20 percent rating for her left ankle disability for the period prior to October 12, 2016, the issue regarding entitlement to a higher than 20 percent rating extends for the entire period on appeal including both periods prior to and from October 12, 2016.  With that said, 20 percent is the maximum allowable rating for limitation of ankle motion under Code 5271.  As such, a higher rating under this code is not warranted even after considering symptoms of functional loss under 38 C.F.R. § 4.40 and § 4.45.  Johnston, 10 Vet. App. at 84-5.  

The only code under VA's rating schedule that warrants a higher than 20 percent rating for ankle disability is Code 5270 for ankylosis.  However, the evidence in this case does not suggest that the Veteran has ankylosis in the left ankle.  In fact, findings at the June 2012 and October 2016 VA examinations specifically note that the Veteran does not have ankylosis of the left ankle.  Thus, a higher rating under Code 5270 is not warranted.  Also, as the ankle is the affected area the disability would not be appropriately rated as a foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's left ankle disability for the entire period on appeal.  Thus, the claim for a higher than 20 percent disability rating is denied for periods prior to and from October 12, 2016. 

C.  Migraine Headaches

Facts

The Veteran filed an initial claim for service connection for headaches in December 2001.

In June 2002, the RO granted service connection for migraine headaches and assigned a 10 percent rating effective in December 2001.  

This appeal stems from the Veteran's June 2007 claim for an increased rating.  

An October 2008 VA outpatient treatment record shows that the Veteran was seen complaining of a migraine headache for four days with blurred vision, tearing of eyes, sensitivity to light and nausea.  She denied vomiting.  The record shows that she responded to Demerol and Phenergan and was discharged with advice to use Tylenol and ibuprofen.  

A November 2008 VA outpatient record shows that the Veteran returned with a complaint of occipital headaches for approximately one week that were not relieved by over-the-counter medication.  She reported photophobia and denied fever and chills.  She said she had one episode of emesis.  She was assessed as having migraine and was given medication with complete relief.  

A VA intake report in July 2009 notes that the Veteran had a history of migraines since 2000 that occurred once weekly.  The headaches were reported as being located right or left parietal, with sharp pain and lasting four days.  The Veteran rated their severity as 10 out of 10 (10 being the worst).  They were noted to be associated with nausea, blurry vision, tearing and ipsilateral side, photosensitivity and phonosensitivity.  Midrin was noted to help if two doses were taken at the onset, followed by one hourly.  Hydrone was also noted to help if used at onset as well as tramadol (50mg).  Motrin reportedly only dulled the headaches.  Imitrest was noted to not be helpful.  The Veteran's last reported neurological evaluation had been in service and a magnetic resonance imaging taken in 2000 was negative.  The Veteran was noted to be unemployed for six months and had previously been in home health care.

Private hospital emergency records show multiple visits in 2009 and 2010 for various complaints including headaches.  These records also contain various assessments based on these complaints including migraine headaches, panic attacks, palpitations and anxiety, and headache and sinus pain.  

The Veteran reported at a June 2012 VA examination that she gets four to five headaches a month which lasts three to four days.  She also reported having a light sensitivity associated with her headaches.  She said she has not seen a civilian neurologist because she cannot afford it.  She further said that she takes Advil for her headache pain, but when it is severe, her primary care doctor will prescribe Lortab or Vicodin.  She said the pain is constant and goes from one side of her head to the other and is sometimes behind her eye.  She also reported nausea, sensitivity to light and aura.  She denied sensitivity to sound, vomiting, vision changes, or sensory changes.  She was noted to have characteristic prostrating attacks of migraine headache pain more frequently than once per month, but not have very frequent prostrating and prolonged attacks of migraine headache pain.  She also was noted to not have prostrating attacks of non-migraine headache pain.  Regarding the effect of her headaches on her ability to work, the Veteran said that she had difficulty working when she had a headache, especially when working on computers.  She was noted to be working at that time as a home health care aid as needed.

The Veteran testified at a Board hearing in March 2013 that her headaches are preceded by aura of a Saran Wrap smell and are associated with blurred vision.  She said the headaches occur every month and last three to four days and are worse in the winter.  She described having cluster headaches monthly.  She said she is not able to do anything when experiencing a headache and that it even hurts to walk.  

A July 2015 VA "IMC" new patient note shows that for her headaches the Veteran took Tylenol or Advil (no migraine version).  It also shows that the headaches start right frontal and move side to side.  The Veteran reported that her eyes tear and twitch at times.  She also said she has associated left ear ringing and she reported that the headaches occur three to four times weekly. She said she tried Imitrex, but "felt like [she was] dying".  She added that Fiorecet "made it feel like someone was scraping by[my] stomach".  She further said that if severe, she goes to the emergency room to get shot phenergan then sleeps for several days.

The Veteran complained at an examination in October 2016 of experiencing pulsating or throbbing head pain as well as localized pain on one side of the head.  She described her symptoms as lasting more than two days and included nausea, vomiting, sensitivity to light and sound, vision changes and sensory changes.  She also reported characterized prostrating attacks of migraine headache pain more than once a month.  She was noted to have very frequent prostrating and prolonged attacks of migraine headache pain.  She did not have prostrating attacks of non-migraine headache pain.  The examiner remarked that the Veteran may miss a day or two of work due to headaches.  

In a rating decision in November 2016, the RO increased the rating for the Veteran's migraines to 50 percent, effective in October 2016.  

The Veteran reported in writing in January 2017 that she wants an 80 percent rating for her migraine headaches.  See VA Form 21-0958.  

Pertinent Criteria and Discussion

Under diagnostic code 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

1.  Rating in Excess of 30 Percent Prior to October 2016

The Veteran's reports as to the frequency and intensity of her headaches have essentially remained unchanged throughout this appeal.  That is, they are the same for the period prior to October 2016 as they are for the period from October 2016.  In this regard, the Veteran reported at the June 2012 VA examination that she gets headaches four to five times a month which last three to four days.  This is consistent with VA outpatient records, including a July 2009 record and a July 2015 records that contain her report of  headaches.  As to the duration of her headaches, these outpatient records reflect a range from four days to a week.  The Veteran similarly testified in March 2013 that she experiences headaches every month and that they last for three to four days.  She said she is unable to do anything when she has a headache and that it even hurts to walk.  This is not unlike the October 2016 VA examination report which notes that the Veteran had characteristic prostrating attacks of migraine headache pain more than once a month lasting more than 2 days.  In terms the criterion for a 50 percent rating of severe economic inadaptability, the June 2012 VA examiner relayed the Veteran's report that she has difficulty working when she has a headache.  This is similar to the October 2016 examiner's finding that the Veteran may miss a day or two of work or school due to the condition (presumably each time she has a prostrating headache).  

Despite the consistency of the Veteran's reports as to the frequency and duration of headaches and their noted impact on her work both prior to and subsequent to October 2016, the VA examiner in June 2012 found that she did not have very frequent prostrating and prolonged attacks of migraine headache pain while the October 2016 VA examiner found that she did.  Thus, as both assessments were made based on the same reported symptoms, the Board finds that the evidence is in relative equipoise regarding the proper evaluation of such symptoms.  As such, the Board will resolve reasonable doubt in the Veteran's favor and finds that she meets the criteria for a 50 percent rating for completely prostrating and prolonged attacks productive of severe economic instability for the entire appeal period prior to October 12, 2016.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is thus granted to this extent.  

2.  Rating in Excess of 50 Percent

The Veteran asserts that she wants an 80 percent rating for her migraine headaches.  However, the maximum scheduler rating for migraine headaches under Code 8100 is 50 percent.  Consequently, she is not entitled to a higher than 50 percent schedular rating either prior to or from October 12, 2016.  Moreover, there are no other diagnostic codes that apply to this disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, the schedular component of the Veteran's increased rating claim for a higher than 50 percent rating for migraine headaches must be denied for the entire period on appeal.

D.  Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
 § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his left ankle and migraine disabilities, which include the frequency and duration of headaches and the limitation of motion and functional impact of her left ankle.  Moreover, the impact that these disabilities have on the Veteran's ability to work is reflected in the scheduler ratings.  This is so when considering that the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Accordingly, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  Put another way, the Board finds that the record does not show that the Veteran's service-connected left ankle and migraine disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating, to 20 percent, for left ankle disability is granted for the entire appeal period prior to October 12, 2016.

Entitlement to a rating in excess of 20 percent for left ankle disability is denied for the entire appeal period both prior to and from October 12, 2016.

Entitlement to an increased rating, to 50 percent, for migraine headaches is granted for the entire appeal period prior to October 12, 2016.

Entitlement to a rating in excess of 50 percent for migraine headaches for the entire appeal period both prior to and from October 12, 2016, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


